Citation Nr: 1501218	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss. 

4.  Entitlement to an earlier effective date for the Veteran's non-service connected pension.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for hearing loss.

ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1972 to January 1975; service in the Marine Corps Reserves from November 1971 to May 1972; and service in the Army National Guard from March 1981 to March 1985, from March 1990 to May 1991 and from September 1993 to September 1996. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2006, August 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied the benefits sought on appeal.  

The Board denied the claims in a May 2010 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2013 Memorandum Decision, the Court set aside the May 2010 Board decision.  Although the Court apparently agreed with the Board's denial of an earlier effective date for the Veteran's non-service connected pension, the February 2013 Memorandum Decision set aside the May 2010 Board decision in its entirety.  Thus, the issue of entitlement to an earlier effective date for the Veteran's non-service connected pension is still before the Board.

The issues of entitlement to service connection for diabetes, arthritis, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for diabetes mellitus, arthritis and hearing loss.  The Veteran did not appeal the rating decision and it is now final. 

2.  The evidence associated with the claims file subsequent to the August 2005 rating decision relates to an unestablished fact necessary to substantiate those claims, and thus raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus, arthritis, and hearing loss. 

3.  The Veteran first submitted a claim for entitlement to nonservice-connected pension on October 7, 2004.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied service connection for diabetes mellitus, arthritis and hearing loss, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014). 

2.  The criteria for reopening the claims for service connection for diabetes mellitus, arthritis and hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014). 

3.  The criteria for an effective date earlier than October 7, 2004, for the award of nonservice-connected pension are not met.  38 U.S.C.A. §§ 1502, 1503, 1521, 5110 (West 2014); 38 C.F.R. §§ 3.321(b)(2), 3.400, 4.17 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Because the application of the law to the undisputed facts is dispositive of the appeal of the effective date assigned for the Veteran's nonservice-connected pension, no discussion of VA's duties to notify and assist is necessary with regard to that claim.  See Mason v. Principi, 16 Vet. App. 129 (2002).  The Board is reopening the claims for service connection for diabetes mellitus, arthritis, and hearing loss; thus the benefit sought has been granted in full, and no additional discussion of the duty to notify and assist is necessary.  

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claims for service connection for diabetes mellitus, arthritis and hearing loss were previously considered and denied by the RO in an August 2005 rating decision, which found that there was no evidence of any of these condition during service, no evidence of any of these conditions within one year following service and no evidence indicating that any of the conditions claimed were attributable or related to service.  The Veteran was notified of that decision and of his appellate rights.  In October 2005 the Veteran submitted a Notice of Disagreement (NOD) with that decision along with certain medical records.  Those records were considered and a Statement of the Case (SOC) was issued in November 2006.  The Veteran did not file a Substantive Appeal (VA Form 9) as required by VA law.  Accordingly, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The evidence submitted since the August 2005 rating decision became final includes lay statements from the Veteran that further explain the circumstances of his in-service injuries, the purported continuity of symptomology, and the reasons he did not seek traditional medical treatment at the time of the injuries. For example, the August 2007 statement discusses the Veteran's complaints of pain, symptoms of spinning head and dizziness and decreased hearing during service.  In the November 2008 Notice of Disagreement, the Veteran referenced Modern Medical Guides and indicated that arthritis sprains and gouty arthritis are related to diseases that are caused by severe injuries of movable joints of the bones formed by the joints.  A copy or complete citation to the treatise evidence was not provided.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned lay statements show symptoms during service and suggest a nexus between the current disabilities and active duty service.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for diabetes mellitus, arthritis, and bilateral hearing loss.

Earlier Effective Date

The Veteran first claimed entitlement to nonservice-connected pension benefits in October 2004.  An August 2005 rating decision was issued denying entitlement to nonservice-connected pension because the Veteran did not report for a scheduled VA examination to confirm the diagnosis and severity of his claimed conditions.  Following an October 2005 Notice of Disagreement (NOD) and a VA examination performed in March 2006 the RO issued an additional rating decision in November 2006 granting entitlement to a nonservice-connected pension and assigning an effective date of October 7, 2004, the date the RO originally received the Veteran's claim. 

The Veteran submitted an additional Notice of Disagreement (NOD) in June 2007 disagreeing with the effective date assigned.  A Statement of the Case (SOC) was issued in June 2008 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2008, wherein the Veteran stated that the effective date should be October 7, 2004.  

The general rule with respect to the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As indicated above, the effective date for the Veteran's nonservice-connected pension is already October 7, 2004, the date on which he originally filed his claim.  In this case, the earliest possible dated permitted by the effective date regulations has been granted, so that an earlier effective date is not legally possible.  In the absence of any evidence showing that the Veteran had filed for a nonservice-connected pension prior to that date, entitlement to an earlier effective date than October 7, 2004, is not established.

The Court agreed with the Board's previous decision on this matter in its February 2013 Memorandum Decision, noting that the currently assigned effective date is the earliest allowed by law.  Specifically, the Court explained that 

although his briefing reflects his belief that he has been assigned an effective date of December 1, 2005, the ROP reflects that the RO assigned, and the Board also found warranted, an effective date of October 7, 2004.  Moreover, to the extent [the Veteran] contends that he filed for benefits on October 4, 2004, the ROP reflects that his submission was received by the RO on October 7, 2004, and that such a date is the earliest possible effective date under 38 U.S.C. §  5110(a) and 38 C.F.R. § 3.400 (2012)(effective date generally is date of receipt of the claim or the date entitlement arose, whichever is later). 

Accordingly, as the Veteran has been assigned the earliest possible effective date, an effective date prior to October 7, 2004 is denied.


ORDER

New and material evidence having been received, the appeal to reopen service connection for diabetes mellitus is granted.  

New and material evidence having been received, the appeal to reopen service connection for arthritis is granted.  

New and material evidence having been received, the appeal to reopen service connection for hearing loss is granted.  

An earlier effective date than October 7, 2004, for nonservice-connected pension is denied.


REMAND

As noted above, new and material evidence has been received to reopen the claims for entitlement to service connection for diabetes mellitus, arthritis, and hearing loss.  Specifically, the Veteran submitted statements in August 2007 and May 2008 that indicates that the claimed disabilities may be related to service.  First, the Veteran explains that his financial situation and cultural background led him to use certain home remedies to treat his ailments, rather than to seek treatment at a medical facility.  His testimony suggests that his current disabilities had their onset in service.  Additionally, he referenced a conversation with a diabetic friend who told the Veteran he may also have diabetes, and recommended the home therapies over professional medical treatment.  The Veteran should be contacted and provided an opportunity to obtain a statement from the aforementioned friend.   

Next, the Veteran cited Modern Medical Guide to support his claim for service connection for arthritis.  That citation is not of record and should be obtained.

Finally, in light of evidence of in-service injury, current diagnoses, and the newly submitted lay evidence suggesting a nexus between the two, the Board finds that the Veteran must be provided VA examinations to assess his claimed conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide a lay statement from the diabetic friend described in his May 2008 statement.

2.  Contact the Veteran and ask him to provide the Modern Medical Guide citation he referenced in his May 2008 statement.

3.  Arrange for the Veteran to undergo an examination with an appropriate VA examiner to assist in determining the nature and etiology of diabetes mellitus.  The claims folder must be made available for review in connection with this examination.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that currently diagnosed diabetes mellitus is related to service.  

The examiner is asked to specifically consider the Veteran's statements regarding the onset of his condition and his attempt to treat the condition without medical intervention.  

The examiner should provide a complete rationale for all conclusions reached.  If the examiner is unable to render any of the medical opinions requested without resorting to mere speculation, a detailed explanation for the reasons for this must be provided. 

4.  Arrange for the Veteran to undergo a VA joints examination with an appropriate VA examiner to assist in determining the nature and etiology of currently diagnosed arthritis.

The claims folder must be made available for review in connection with this examination.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that arthritis is related to service, specifically, to the impact injury described in an August 1974 service treatment record, and subsequent post-service records.  

5.  Arrange for the Veteran to undergo a VA audiology examination with an appropriate VA examiner to assist in determining the nature and etiology of currently diagnosed hearing loss.

The claims folder must be made available for review in connection with this examination.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the bilateral hearing loss disorder is related to service.  

The examiner should specifically comment on the audiometric findings recorded in the service treatment records dated between November 1971 and January 1975.  The examiner should comment on the competent and credible lay reports that the Veteran's hearing loss has been present since service and progressed since service.  The examiner should accept as true the Veteran's report of in-service noise exposure. 

The examiner should provide a complete rationale for all conclusions reached.  If the examiner is unable to render any of the medical opinions requested without resorting to mere speculation, a detailed explanation for the reasons for this must be provided. 

6.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


